OFFICE   OF THU   AlTORNLLY   GENERAL   OF TEXAS
                     AUSTIN
       '~~CnoN 1. A4 personwho bJ word of 8Ou,&h,
MittA&,    @igIlor ry~bol,rilfullyand drllbwatr-
lt lUvoemto8,   ldriroror towho    ths  doetrim that
tha   gorornmntOf th8 united    sttrteror of a4
rtrto   or ot ~4 pollU*rl rubbW;rloathrr*of
 should ba orert&roun er ovrrturaardbr rorae,vto-
lrnorer ay o nla vfalrmr~ l     or
    4b) Aay prrronrho prints,publlshrr,   wlitr,
i8rU.r O? &Ollrw  booka, prpIr8 dQOW.Ibt8   Or
written  or prla$edutter    In a4 hwa oontalnlw
or rdvoaatUg, a4virlng or trrohi    the dobtrlar
that the govomwaat of the Unitad 3 trtrr oc oi
84 ateto   or of any polltlad 0uBdlv~rion thoroof
rhouldba or~tihrowa    a;rforoo,r;01.o0.oc l4
unlavtulream, nnb vha ulvooatso, advieer,
taaohoa,or aobraorsthe duty,neorrolty    OF pro-
sr$z; of adoptlagthr doatrlneeontriad thaw-

       “( 0
          r)a pj       who lrganlcor or holppr
                  a r um                      to
orgnnirr  or boo080   a mosborof a4   roo~ot~ or




a porladof .not mwa than tea pur.
        ‘8ruTIO1 t. n\r ftrot thrt lkotton f!of
Miola       1 of tha oamtltut~oa of tbs atat. of
Toam,a 61 ‘Tha idth l$ tB@ ml@ of tua~
attim p    ‘Iedeod to t&o moarra 0       $u af l r ep ub
~1mJl form,,af    gwa8@allt,       *nd, mab oat to thir
ll81888lor     OIIXJ,   tha     ha?@ rt all iiu thr Lab
al~mablo right       to     J tar, raroonO? abmlish
the&r wuimqnt           La rrreh manor (ro they UJ thlnR
rEpod1ant’    ( ud the fast that        oortah rlo~ratr,
                        ,f”.
.
                         ‘_’




           dlata8ad     to and aoarmtod w iera      lnflu~noa
           40 817hg                             T om fora of
                           to aw?throw OUP ropubl
           gorrrtmnt       by foroo, V~OlOAOOAJberalwful mama,
           yteinst     thi, ulrhar an4 uall-brUgof thr ujoc-
           ity, ar44tor an o*orgonay cad la -rati+               pub-
           lie nmaa~lty t&8 tha Oanrtltutlorml blo fo-
           @riu   b&U@ to br rea& 00 thrar moperato days
           be ruapoadtiaa4 aribRule ia rurpandod,   aad
           thla Ao8 dl   takalffaat i.mndiataly from aad
           after&to peaa8ga, mb it 10 so lna o to 4 .4
                    m& hQt
                       r L8lttelna
                                 ln d,
                                     aoral,                Utrr    rlmll*r
           prrro4           L IPatrtaa %a rha Union,notably the
                               muhr   ot
    8tea of ku bl;ofi, Odiforak, nliaoir,      m othorr. Wl-
    tlon hat8 hero geaanll~    Mea -14     &I a&&bat the wnton-
    tioa   thAt     t&or r~olr8ad          #Mt~tutioMl   rum08    of fro0
    opeaoh fro0 reaa, or tn~om of ~SOB6u3.y. artlow t. Mew
    TorS iWR    pi Napp TM~I4am  8688 8 6bP 0oL Iid
     k%86’POOP&V* uQti 8th nl ‘a$ ti I’ I 608 6&t&
     a0hL 03 n i t f&o 106 d. iri 8ffrk04 ia dB II a i.
     55? lbr A, &Pi a&    &to6 lr 1 A: L. R. 8S6; PO A. l
                                                        L.*R.
     1558175 A. L. R. 1494. Underthereruthorltler,  the oon-
     ltitut%orulit •~a~~ton# l(a) aad l.(b)of HeorrBillJIo.
    .86 ia not to a       .
                  k~tU8lti) li bum #ill k. $6 ua bolLno to
     ba vlolatir,   ei th0 drw proaaar ahur~r of the State ud tho
     7Warml QoartltUtLOn&.tt La to k note4       that thlr rootioa,
                                                             orhalppr%o
                                                            p a up o f p a r r o r u
                                                           Ile+ormratr bp

                    ~&~l&li
                      ratiloa LB mw wittoe aWoolawful lntont
     lP &ri   kimrl- lf.tha~ahmatar @'puwora         of the
     lP r e~¶irtr
                ty ~
                  nat.mda   a a alwant li tha lffeLW. Organf""~a-
                                           for lawfuldlroorrloar
Boaonblo     Dmllar Dl&Roashlp,             ?yo     4



              If    tho lubstaaoo nthor             than tho form lo            to bo
okfrrrrd     im rorpoat to loaotltutlonal guar8ntloa, a statuto
DO bmdlf       &WU aMnOt bo abDUn#~         aa %w proorrs of la+.
A oitlron lo oortdily        lntltlo6 to org&alrr an lssombl~ to
d~rouro laourr of tho &ay In a lrwful manner, vlthout being
subjootod to l end rrspanoIbllIty          for an unlavful oharootw
u h lo h th e looomg ly, rithout him knar1*0,      or perhaps 4von
a(talnothlo tlprour oppooltloa, htor          *arum&     *Duo pr00.44
OS la* mot lmbraoo bn lmmunlt~from ouoh arbitrary mb
wroaoonablolrqlolatloa         &I UQtid httaoh to the lrmooont
ox4roloo o f l lonotltutloaal right the taint of lllegallt~
bromne of the aoto et otharo.          As said bt tho Sumemo Court
of the Onltodm8~~t~m~ $n~the rrornt oaso~~ifD@JQ&v.             State,
299 u. (1.a5a* 61 le.Ed. tm1
            aThooo rights 84 b o lbuowt br uolng opreeh
      o r prror or losomblr in or&r? to laalto to rlo-
      lonor latlorimr. Tho poop10 through tholr log-
      lolaturer y    protoot thaaorlroo lgalnotthat
      abure. Dut the loglslatlro   lntrnratlon#RI). find
       oonotltutloaal Juotiflaatloa on17 bv doallry with
       the lbu)o. The right4 thrs4olroa mud not br
       ourtsllr&. ' * l*

          the oonotltutlonal  question thuo arlolng my be
rrmotdl by rrphrarlng Sootion l(o) to rod l s follovor
                  *Any    person vho    organlroo       or helps   to       or-
       ganisma     roohty   or         grou of reroono to trooh
       or  l~too~to,    or who         kno rp nglr Is or ~OMOI a
       la b o r    of     l   soolot~ 4   uroup of       poroonr   uhloh
       tuohos      ldvoaatoa, thot tho gorrrnment of
                     or
       tho Unltrd 8tatrr or o? any otato or.polltloal
       oubdlrlsloa  thrroof should bo o+ortWf,m by
       foroo, or rlolenooor br UIJ mlanful moan8
       ohallbo dsr~d    gutltl of a folo4   and upoa
       loavlotloa thereof, shallbo punlo~     bv ooa-
       Sinoarnt  in tho p4nltonthry  far a period or
       not 8or• then  ton t4ars.4
                                                     Yaurm    vary      truly

                                             ATTORNSY CWInQuL OF TFXAS

s--AJ--J                                                  y&